Citation Nr: 0708519	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Entitlement to service connection for a right foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his son and his nephew


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.   

In November 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  There is no medical evidence of a nexus between a right 
ankle disorder and the veteran's military service, and a 
preponderance of the competent evidence of record is against 
concluding that such disorder was caused or aggravated by 
service.  

3.  There is no medical evidence of a nexus between a right 
foot disorder and the veteran's military service, and a 
preponderance of the competent evidence of record is against 
concluding that such disorder was caused or aggravated by 
service. 


CONCLUSIONS OF LAW

1.  Service connection for a right ankle disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

2.   Service connection for a right foot disorder is not 
warranted..  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that on several 
occasions, the veteran was provided with information 
regarding VCAA, including in January 2003, May 2003, 
September 2003 and March 2006.

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran was provided with such notice in March 
2006.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006). 

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war and certain chronic diseases become manifest to a 
degree of 10 percent within one year from date of termination 
of service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).  

The record establishes that the veteran was a 
telephone/telegraph lineman during World War II.  He claims 
that he injured his right leg while climbing a telephone 
pole, specifically that he punctured his leg with his 
climbing spikes.  A one centimeter scar on the lower tibia 
was evident on examination in July 2003, and a buddy 
statement corroborated his claimed injury.  Service 
connection was established for the scar.  The veteran asserts 
that his claimed right ankle, and foot disorders are related 
to that incident. 

The Board notes that the veteran's service records regarding 
his period of active duty are unavailable from the National 
Personnel Records Center (NPRC), and are thought to have been 
destroyed in a fire in the early 1970's.  After several 
inquiries by VA, the NPRC responded in January 2003, that 
there were no service medical records (SMR) or surgeon 
general office (SGO) records for the veteran.  The Board is 
mindful that, in a case such as this, where service medical 
records are unavailable, there is a heightened obligation to 
explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service medical records are unavailable, the appeal 
must be decided on the evidence of record and the Board's 
analysis has been undertaken with this heightened duty in 
mind.

Associated with the claims folder are private medical records 
dated in November 2001.  At the time, the veteran was seen 
for complaints of right foot and ankle pain.  A.L.L., M.D. in 
November 2001 noted a history of gout.  He described marked 
swelling in the right ankle, possibly secondary to gout.  A 
November 2001 X-ray study of the right foot and ankle 
revealed degenerative changes consistent with gouty changes, 
and a lytic lesion in the distal fibula.  A bone scan 
performed in December 2001 revealed degenerative changes in 
the area of the previously suspected lytic lesion. 

The veteran was afforded a VA examination in July 2003.  He 
gave a history of gouty arthritis with intermittent bouts for 
years, and a heart condition with deep venous thrombosis, 
treated three years earlier with transfusions.  The examiner 
identified bilateral lower extremity pitting.  The objective 
orthopedic examination revealed no orthopedic physical 
abnormalities of the right foot or ankle.  X-ray films 
revealed post-traumatic degenerative and cystic changes of 
the right ankle.  The examiner concluded that the right ankle 
onset of edema with subsequent gout was related issues not 
related to the veteran's gaff injury in service or otherwise 
to military service.  The examiner also commented that the 
gaff injury sustained in the right calf did not appear by his 
history or current physical examination to be the cause of 
any long duration ambulatory abnormalities that would lead to 
his current symptoms.  

In June 2005, the file was returned to the VA examiner who 
evaluated the veteran in July 2003, for further review and 
comments.  The examiner reviewed the entire recorded, and 
provided an extensive history, referring to the November and 
December 2001 private medical records, the buddy statement 
attesting to the veteran's inservice injury, as well as the 
findings on the July 2003 VA medical examination.  The 
examiner explained the clinical findings, including signs, 
symptoms, laboratory findings and radiographic imaging 
results normally associated with gouty arthritis.  
Thereafter, the examiner concluded that the veteran's right 
foot and ankle symptoms were consistent with gout, and were 
not related to his military service.  

There is no medical evidence in the file, either private or 
VA, that relates the current right foot and ankle disorders 
to any events in service.

Although the veteran feels that his current right foot and 
ankle complaints are related to the incident in service, the 
Board notes that the veteran's opinion as to medical matters, 
no matter how sincere, is without probative value because he, 
as a lay person, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for a right ankle disorder is denied.  

Service connection for a right foot disorder is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


